RAWLS, Chief Judge
(dissenting).
The police seized the marijuana after first standing by and allowing an illegal breaking. The fact that appellant’s brother represented to the police that he was responsible for appellant’s house does not legitimize the breaking. The marijuana did not come into view until after the illegal breaking was complete; thus, the plain view doctrine is not applicable. In my view to allow the police to stand by, and through silence agree to an illegal breaking of this person’s home, and thereafter enter the home and search it renders our constitutional protection of the citizens of this state from illegal searches and seizures a nullity.